              Case 2:20-cr-00106-RSM Document 32 Filed 03/25/21 Page 1 of 1




 1                                                                           Chief Judge Martinez
 2
 3                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 4
                                        AT SEATTLE
 5
 6
     UNITED STATES OF AMERICA,                         CASE NO. CR20-106 RSM
 7
 8                                  Plaintiff,
                                                       ORDER SETTING VIDEO
 9                          v.                         TELECONFERENCE PLEA
                                                       HEARING
10
     AJITPAL SANGHERA,
11
12                                  Defendant.
13
14
15         Based on several General Orders of the United States District Court for the Western
16 District of Washington addressing measures to reduce the spread and health risks from
17 COVID-19, which is incorporated herein by reference, and the representations of defense
18 counsel that Mr. Sanghera waives his right to be present in person in court for the entry of
19 his plea pursuant to the plea agreement reached with the United States,
20         IT IS THEREFORE ORDERED that a video-teleconference plea hearing be set
21 before the magistrate judge as soon as possible.
22         Dated this 25th day of March, 2021.
23
24
25
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
26
27
28
     Order Setting Video Plea Hearing                                          PETER A. CAMIEL
                                                                            CAMIEL & CHANEY P.S.
     United States v. Sanghera; CR20-106 RSM - 1                          2815 ELLIOTT AVE, SUITE 100
                                                                              SEATTLE, WA. 98111
                                                                                 (206)626-1725
